MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Jan 21 2020, 7:29 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Fredrick L. Edmond                                       Curtis T. Hill, Jr.
Pendleton, Indiana                                       Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Assistant Section Chief, Criminal
                                                         Appeals
                                                         Henry Flores
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Fredrick L. Edmond,                                      January 21, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-PC-2738
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Salvador Vasquez,
Appellee-Respondent.                                     Judge
                                                         The Honorable Kathleen A.
                                                         Sullivan, Magistrate
                                                         Trial Court Cause No.
                                                         45G01-1105-PC-4



Mathias, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020                  Page 1 of 17
[1]   Fredrick Edmond (“Edmond”) was convicted of voluntary manslaughter and

      attempted murder in 2006. Following his unsuccessful direct appeal, Edmond

      filed a petition for post-conviction relief, which the Lake Superior Court denied.

      Edmond appeals pro se and challenges whether the post-conviction court

      clearly erred in determining that Edmond received effective assistance of trial

      and appellate counsel.


[2]   We affirm.


                                 Facts and Procedural History
[3]   The facts underlying Edmond’s convictions are as follows.


              . . . Cher Steward and Edmond were in a relationship and lived
              together after their twin children were born. They separated and
              an arrangement was reached whereby [Edmond’s mother] had
              custody of the children.


              Cher spent the night [before Edmond’s crime] at the home of
              Alexis Hamilton as did Shawnquella Williams. The next day
              [June 19, 2005], the three women left the house. Cher was
              driving Alexis’[s] mother’s car, with Alexis in the front passenger
              seat, and Shawnquella sitting behind Alexis.


              . . . After driving around, they spotted Edmond’s car. Cher
              stopped and walked to the driver’s side window and she and
              Edmond talked of [their] children. There was a restraining order
              in effect which limited Cher’s contact with Edmond. Also in
              Edmond’s car was a woman named Ashley who was sitting next
              to Edmond. As Cher and Edmond talked, Ashley leaned over
              and rolled up the car window. Edmond rolled the window back
              down. Ashley made a comment about taking care of Cher’s

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 2 of 17
        children. Cher made a verbal attack of Ashley, who in turn got
        out of the car, and a physical altercation occurred between the
        two. After two or three minutes, Alexis and Shawnquella broke
        up the fight and convinced Cher to return to their car. As they
        left, Cher threw a glass orange juice bottle, hitting Edmond’s car
        hood.


        Cher drove to her house and was claiming to “bust out”
        Edmond’s windows. She went into the house, returned with a
        hammer, and then headed back to Edmond’s house. Cher,
        Alexis, and Shawnquella remained in the car in the positions
        previously described.


        Cher pulled up next to Edmond’s now unoccupied vehicle. Cher
        got out and tried to break a front passenger window [but] failed.
        She did succeed in breaking out a rear passenger side window
        before hurrying back to [the] car. As [the women] prepared to
        leave, one of the women cried out that Edmond was standing at
        the right front of the car and pointing a .45 caliber pistol at them.
        Four to seven shots were fired by Edmond in rapid succession as
        Cher sped away.


        . . . Alexis had been shot three times, with the fatal shot entering
        her back, perforating her right lung, tearing her ascending aorta,
        and exiting through her left breast. The bullet and casings were
        from a .45 caliber pistol and were fired from the same weapon.
        Except for the hammer, there were no deadly weapons in [the]
        car.


        During the trial, Shawnquella testified that she had told Cher,
        after the shooting started, to run over Edmond with the car.
        Other evidence showed that Edmond was never in front of the
        car. Edmond rested without putting on witnesses or introducing
        evidence.


Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 3 of 17
Edm. Sel. Cas. v. State, No. 45A03-0610-CR-487, 2007 WL 1651238 at *1–2 (Ind. Ct.

      App. June 8, 2007).


[4]   On June 21, 2005, the State charged Edmond with one count of murder, two

      counts of attempted murder, and two counts of attempted battery with a deadly

      weapon. A jury trial was held in July 2006, at the conclusion of which the State

      requested the jury be instructed on voluntary manslaughter. The trial court

      accepted the instruction over Edmond’s objection. The jury found Edmond

      guilty of Class A felony voluntary manslaughter, Class A felony attempted

      murder, and Class C felony attempted battery. A sentencing hearing was held

      the next month. Edmond was sentenced to forty years for voluntary

      manslaughter and forty years for attempted murder, to be served consecutively.

      In addition, Edmond’s sentence was enhanced by thirty years due to his status

      as an habitual offender, for a total term of imprisonment of 110 years. No

      judgment was entered and Edmond was not sentenced for attempted battery.


[5]   On direct appeal to this court, Edmond—represented by counsel—challenged

      whether the evidence presented at trial was sufficient to rebut his defense of self-

      defense and support his conviction for voluntary manslaughter, as well as the

      appropriateness of his sentence. We affirmed the trial court’s judgment, and our

      supreme court denied transfer.


[6]   On September 24, 2015, Edmond filed a petition for post-conviction relief,

      stating as grounds for relief that he had received ineffective assistance of trial

      and appellate counsel in violation of the Sixth and Fourteenth Amendments to


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 4 of 17
      the United States Constitution. Specifically, he argued that trial counsel was

      ineffective for failing to ensure that the jury was properly instructed regarding

      sudden heat and voluntary manslaughter, and that appellate counsel was

      ineffective for failing to raise the erroneous jury instruction and trial counsel’s

      ineffectiveness on appeal. The post-conviction court held a hearing on the

      petition on February 28, 2018, and subsequently issued findings of fact and

      conclusions of law denying relief. This appeal followed.


                           Post-Conviction Standard of Review
[7]   Our standard of review for claims of post-conviction court error is well settled:


              A post-conviction petitioner bears the burden of establishing
              grounds for relief by a preponderance of the evidence. On appeal
              from the denial of post-conviction relief, the petitioner stands in
              the position of one appealing from a negative judgment. To
              prevail on appeal from the denial of post-conviction relief, the
              petitioner must show that the evidence as a whole leads
              unerringly and unmistakably to a conclusion opposite that
              reached by the post-conviction court.


              Where, as here, the post-conviction court makes findings of fact
              and conclusions of law in accordance with Indiana Post-
              Conviction Rule 1(6), we cannot affirm the judgment on any
              legal basis, but rather, must determine if the court’s findings are
              sufficient to support its judgment. Although we do not defer to
              the post-conviction court’s legal conclusions, we review the post-
              conviction court’s factual findings under a clearly erroneous
              standard. Accordingly, we will not reweigh the evidence or judge
              the credibility of witnesses, and we will consider only the
              probative evidence and reasonable inferences flowing therefrom
              that support the post-conviction court’s decision.

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 5 of 17
      Manzano v. State, 12 N.E.3d 321, 325 (Ind. Ct. App. 2014) (citations omitted)

      trans. denied.


                           Effective Assistance of Trial Counsel
[8]   Edmond first asserts that the post-conviction court erred when it found that he

      was not denied the effective assistance of trial counsel. The Sixth Amendment

      guarantees criminal defendants the right to counsel and mandates that “the

      right to counsel is the right to the effective assistance of counsel.” Strickland v.

      Washington, 466 U.S. 668, 686 (1984). In Timberlake v. State, our supreme court

      summarized the law regarding claims of ineffective assistance of trial counsel as

      follows:


              A defendant claiming a violation of the right to effective
              assistance of counsel must establish the two components set forth
              in Strickland[]. First, the defendant must show that counsel’s
              performance was deficient. This requires a showing that
              counsel’s representation fell below an objective standard of
              reasonableness, and that the errors were so serious that they
              resulted in a denial of the right to counsel guaranteed the
              defendant by the Sixth Amendment. Second, the defendant must
              show that the deficient performance prejudiced the defense. To
              establish prejudice, a defendant must show that there is a
              reasonable probability that, but for counsel’s unprofessional
              errors, the result of the proceeding would have been different. A
              reasonable probability is a probability sufficient to undermine
              confidence in the outcome.


      753 N.E.2d 591, 603 (Ind. 2001) (citations and quotations omitted).




      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 6 of 17
[9]   Edmond argues that his trial counsel provided ineffective assistance because

      trial counsel allowed an erroneous instruction for voluntary manslaughter to be

      tendered to the jury. Appellant’s Br. at 7. “There is a strong presumption that

      counsel rendered adequate assistance and made all significant decisions in the

      exercise of reasonable professional judgment.” Weisheit v. State, 109 N.E.3d 978,

      983 (Ind. 2018). An isolated mistake or instance of bad judgment “do not

      necessarily render representation ineffective.” Id. at 984. Our review of the

      record reveals that, at the conclusion of Edmond’s trial during which counsel

      had presented a self-defense strategy, the State requested the jury be instructed

      on the “lesser instruction for murder which is voluntary manslaughter.” 1 Trial

      Tr. Vol. II, p. 371.


               [State]: . . . I believe that a jury based upon the evidence that
               they’ve heard to this point can reasonably return a verdict within
               the facts of the case as presented at trial that this defendant killed
               – killed the victim who died in this case under sudden heat. . . .


               [Edmond]: Your Honor, I would object. . . There is no evidence
               in the record that Mr. Edmond was acting under sudden heat or
               in an excited manner. To the contrary, the testimony was that in




      1
        The difference between murder and voluntary manslaughter under Indiana law is the presence in the latter
      of sudden heat, which is defined as “anger, rage, resentment, or terror sufficient to obscure the reason of an
      ordinary man; [sudden heat] prevents deliberation and premeditation, excludes malice, and renders a person
      incapable of cool reflection.” Sanders v. Cotton, 398 F.3d 572, 576 (7th Cir. 2005) (quoting McBroom v. State,
      530 N.E.2d 725, 728 (Ind. 1988)). The post-conviction court noted that, although it is a lesser included
      offense of murder, it is not a “typical” lesser included offense, because to secure a conviction for voluntary
      manslaughter, the State must prove the elements of murder and there must be evidence of sudden heat. See
      Watts v. State, 885 N.E.2d 1228, 1233 (Ind. 2008) (holding that it is reversible error to instruct a jury on
      voluntary manslaughter in addition to murder in the absence of a serious evidentiary dispute over sudden
      heat).

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020                  Page 7 of 17
        all respects, Mr. Edmond appeared to be calm. . . . [W]hatever
        his reasons were for firing that gun and obviously we’ll take the
        position that it was done in self-defense, in any event, if it wasn’t
        self-defense, then it certainly was a premeditated murder. There
        was a long history of bad blood between Mr. Edmond and Cher
        Steward, and if it was not a self-defense, then it was a calculated
        premeditated plan which would not entitle him to a voluntary
        manslaughter instruction.


        [State]: . . . I believe that based upon the evidence that the jury
        could reasonably assume that [Edmond] was mad and upset
        about Cher Steward breaking out his windows and thus opened
        up fire. . .


        [The Court]: Clearly the evidence is absent of any direct
        statement of the defendant’s rage. . . . On the other hand, the
        evidence does show that just prior to the shooting occurring, we
        have a person, Cher Steward, who did break out the defendant’s
        car windows. I guess the question would be is that sufficient to
        suggest to a jury as they consider a verdict that there may be
        circumstantial evidence as to rage. . . as to sudden resentment,
        anger, rage, a strong emotion that would lead Mr. Edmond to do
        what he did, notwithstanding the potential of self-defense? . . .
        The fact that the defendant through [counsel] did not request [the
        voluntary manslaughter instruction], should I be precluded
        [from] granting it to the [S]tate if they requested it? Well, I think
        the answer should be no. . . . I think factually, there may be
        circumstantial evidence of that rage that may produce the sudden
        heat necessary for the voluntary. The facts in this case support a
        request for voluntary, and I will grant it. The objection will be
        noted[.]


Trial Tr. Vol II, pp. 371–75.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 8 of 17
[10]   Subsequently, the jury was instructed on both murder and voluntary

       manslaughter over Edmond’s objection to the latter. Our supreme court has

       previously explained how this dual instruction in the absence of sudden heat can

       prejudice a defendant:


               One legitimate trial strategy for the defendant in a murder trial is
               an “all-or-nothing” one in which the defendant seeks acquittal
               while realizing that the jury might instead convict of murder. In a
               situation where a jury must choose between a murder conviction
               and an acquittal, the defendant might well be acquitted. But if the
               jury has voluntary manslaughter as an intermediate option, the
               defendant might be convicted of voluntary manslaughter as a
               “compromise.” Such a verdict is not appropriate if unsupported
               by any evidence of sudden heat; moreover, an unsupported
               voluntary manslaughter instruction deprives the defendant of the
               opportunity to pursue a legitimate trial strategy.


       Watts v. State, 885 N.E.2d 1228, 1233 (Ind. 2008).


[11]   Therefore, in cases like Edmond’s where the State requests instructions on both

       murder and voluntary manslaughter, evidence of the distinguishing feature

       between the offenses—sudden heat—must have been introduced to the jury and

       be in dispute. Only where there is no serious evidentiary dispute regarding

       sudden heat may defense counsel’s objection to voluntary manslaughter be

       sustained. Id.


[12]   Here, the trial court in its sound discretion determined that a voluntary

       manslaughter instruction was appropriate, and instructed the jury, in relevant

       part, as follows:


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 9 of 17
        The Defendant is charged with Murder in Count I. Voluntary
        Manslaughter, Class A felony, is included in Count I, Murder. If
        the State proves the Defendant guilty of murder, you need not
        consider the included crime. However, if the State fails to prove
        the Defendant committed Murder, you may consider whether the
        Defendant committed Voluntary Manslaughter, class A Felony,
        which the court will define for you. You must not find the
        Defendant guilty of more than one crime for each count.


        (a) “A person who knowingly or intentionally kills another
           human being while acting under sudden heat commits
           voluntary manslaughter. The offense is a Class A felony if it is
           committed by means of a deadly weapon.”


        (b) “The existence of sudden heat is a mitigating fact that reduces
            what otherwise would be Murder to Voluntary
            Manslaughter.”


            Before you may convict the defendant as charged, the State
            must have proved each of the following elements:


            1. The defendant


            2. Knowingly or intentionally


            3. Killed


            4. Alexis Hamilton


            5. By means of a handgun, a deadly weapon, and;


            6. That the defendant did the killing while acting under
               sudden heat.

Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 10 of 17
               If the state failed to prove each of these elements beyond a
               reasonable doubt, you must find the Defendant not guilty of
               Voluntary Manslaughter, a Class A Felony.


       Appellant’s App. Vol. III, pp. 21–22.


[13]   In line with trial counsel’s all-or-nothing self-defense strategy, trial counsel

       objected to this instruction; however, after reviewing the instructions, trial

       counsel “indicated that he believed the instruction to be an appropriate

       instruction on voluntary manslaughter.” Appellant’s App. Vol. III, p. 25; see

       Trial Tr. Vol. II, p. 375. And, we know, the jury went on to determine that the

       State had proven all elements of the offense beyond a reasonable doubt,

       resulting in Edmond’s conviction for voluntary manslaughter and the failure of

       Edmond’s self-defense strategy aimed toward securing his acquittal for murder.


[14]   The post-conviction court identified two errors in this voluntary manslaughter

       instruction. The first error was the “problematic language” of the instruction,

       which directed the jury to consider it as an “included” crime, in the event the

       State failed to prove murder. Appellant’s App. Vol. III, pp. 25–26. This is

       despite the fact that the first four elements of the voluntary manslaughter

       instruction themselves constituted the four elements necessary to prove murder.

       See id. at 21. This was error, in the post-conviction court’s words, because

       “[a]fter finding that the State had failed to prove the elements of Murder, the

       jury went on to find that the State had proven the elements of murder, plus

       sudden heat.” Appellant’s App. Vol. III, p. 26 (emphasis added). Despite this

       error, the post-conviction court determined that the jury was properly

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 11 of 17
       instructed, because sudden heat was correctly described as being a mitigating

       factor that reduces what would be murder to voluntary manslaughter. Id., citing

       McDowell v. State, 102 N.E.3d 924, 937 (Ind. Ct. App. 2018) (addressing the

       same erroneous voluntary manslaughter language and determining a jury was

       not misinformed regardless of the error, and also that counsel was not

       ineffective for failing to object to such an instruction), trans. denied.


[15]   The post-conviction court identified the second error in the voluntary

       manslaughter instruction as sudden heat being characterized as an element of

       the offense, which it is not:


               17. . . . When looking at the statutory language for the
               [voluntary manslaughter] offense, sudden heat is not listed as an
               element. Of course, when the defense requests an instruction for
               Voluntary Manslaughter as a lesser-included offense of Murder,
               then necessarily the State would bear the burden of disproving
               sudden heat in order to secure a conviction of Murder. However,
               this logic seems to fail when the State seeks to convict a
               defendant of Voluntary Manslaughter [as is the case here]—
               either as a lesser-included offense, or as a stand-alone offense.
               One would think under that scenario that due process would
               require the State to prove sudden heat as an element. But this is
               not the law.


               18. . . . [In 2018, t]he [Indiana] Supreme Court reiterated that
               sudden heat is not an element of Voluntary Manslaughter, but
               instead a mitigating factor. . . .[T]he State must prove the
               elements of murder and there must be some evidence of the
               sudden-heat mitigating factor for a defendant to be found guilty
               of voluntary manslaughter.



       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 12 of 17
       Appellant’s App. Vol. III, pp. 26–27, citing In re Winship, 397 U.S. 358 (1970);

       Brantley v. State, 91 N.E.3d 566, 572 (Ind. 2018) (internal citations omitted,

       emphases original to post-conviction court’s order).


[16]   The post-conviction court reasoned that, although the voluntary manslaughter

       instruction erroneously and imprecisely included sudden heat as an element of

       the offense, the error was harmless because it held the State to a higher burden

       of proof; that is to say, as written, the jury was instructed to find Edmond not

       guilty of voluntary manslaughter unless the State proved the “element” of

       sudden heat beyond a reasonable doubt, which is more than is required by law.

       Appellant’s App. Vol. III, p. 27, citing Brantley, 91 N.E.3d 566. All that is

       required, as noted above, is that a serious evidentiary dispute regarding the

       presence of sudden heat is before the jury.


[17]   The post-conviction court ultimately found that the objection to the voluntary

       manslaughter instruction lodged by Edmond’s counsel was unlikely to have

       been sustained because the specific wording of sudden heat as an “element” of

       the offense was standard at the time.2 Furthermore, the post-conviction court

       found that Edmond was not prejudiced because, even though the voluntary

       manslaughter instruction contained errors, it held the State to a higher-than-




       2
         At the time of Edmond’s trial in 2007, some pattern jury instructions for voluntary manslaughter apparently
       still referred to sudden heat as an element, despite definitive statements to the contrary by our supreme court,
       including this from Boesch v. State, 778 N.E.2d 1276, 1279 (Ind. 2002): “It is well settled in Indiana that
       sudden heat is not an element of voluntary manslaughter.”

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020                  Page 13 of 17
       required standard of proof and was part of a series of instructions that, as a

       whole, properly instructed the jury:


               16. . . . Voluntary Manslaughter was correctly defined in the
               instruction, and included the language that sudden heat was a
               mitigating factor, and that if the State failed to prove each of the
               elements of Voluntary Manslaughter, they should find the
               defendant not guilty. The only significant distinction between the
               instructions in [another case with problematic voluntary
               manslaughter instructions] and the instructions in this case is that
               [the other case’s] instruction informed the jury that the State bore
               the burden of disproving sudden heat [in order to prove murder].
               In this case at bar, the jury was instructed that sudden heat was
               an element of Voluntary Manslaughter that had to be proven by
               [the] State.


       Appellant’s App. Vol. III, p. 26, citing McDowell, 102 N.E.3d 924 (emphasis

       added).


[18]   Based on these findings, the post-conviction court concluded that Edmond had

       failed to prove either prong of the Strickland test, and therefore had not been

       denied effective assistance of trial counsel. Because the post-conviction court’s

       conclusion that Edmond was not denied effective assistance of trial counsel is

       supported by sufficient evidence, we affirm the post-conviction court’s

       judgment on this issue.


                        Effective Assistance of Appellate Counsel
[19]   Edmond’s second assertion is that the post-conviction court erred when it found

       that he was not denied the effective assistance of appellate counsel. Edmond

       argued that his appellate counsel rendered deficient representation on appeal for
       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 14 of 17
       (1) failing to raise the errors in the voluntary manslaughter jury instruction, and

       (2) failing to raise the issue of trial counsel effectiveness. Appellant’s Br. at 7.

       Our standard of review for post-conviction claims of ineffective assistance of

       appellate counsel is the same as our review of trial counsel effectiveness. Ward

       v. State, 969 N.E.2d 46, 75 (Ind. 2012). The post-conviction petitioner must

       demonstrate that appellate counsel’s performance fell below an objective

       standard of reasonableness, and that there was a reasonable possibility that, but

       for the deficient performance of appellate counsel, the result of the appellate

       proceeding would have been different. Harris v. State, 861 N.E.2d 1182, 1186–87

       (Ind. 2007).


[20]   The three categories of ineffective assistance of appellate counsel claims are:

       “(1) denial of access to an appeal; (2) waiver of issues; and (3) failure to present

       issues well.” Reed v. State, 856 N.E.2d 1189, 1195 (Ind. 2006). Edmond’s claims

       fall into the second category, waiver of issues, and thus we evaluate whether the

       unraised issues—appellate counsel’s failure to raise instructional error and trial

       counsel’s effectiveness—are significant and obvious from the face of the trial

       court record and whether the unraised issues are “clearly stronger” than the

       issues that were raised. See id. We note that failure by appellate counsel to raise

       an issue on direct appeal rarely constitutes ineffective assistance, because the

       decision about which issues to raise on appeal is one of the most important

       strategic decisions made by appellate counsel, and great deference is afforded to

       appellate counsel’s strategic decision-making. See Taylor v. State, 717 N.E.2d 90,

       94 (Ind. 1999).


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 15 of 17
[21]   The sole issue raised by appellate counsel was whether the evidence was

       sufficient to support Edmond’s convictions for voluntary manslaughter and

       attempted murder, thereby rebutting Edmond’s self-defense claim. Edmond v.

       State, No. 45A03-0610-CR-487, 2007 WL 1651238 at *1 (Ind. Ct. App. June 8,

       2007). To demonstrate that he received ineffective assistance of appellate

       counsel, Edmond was required to show that appellate counsel’s decision to

       challenge the sufficiency of the evidence could not be explained by any

       reasonable strategy.


[22]   The post-conviction court determined that Edmond had not met his burden

       concerning ineffective assistance of appellate counsel for much the same reason

       that it found Edmond had not demonstrated that he received ineffective

       assistance of trial counsel. It was “clearly a strategic decision” by trial counsel

       to not request the voluntary manslaughter instruction, and trial counsel duly

       objected to the instruction because it eroded the success of Edmond’s self-

       defense defense at trial. Appellant’s App. Vol. III, p. 27.


[23]   Although the instruction contained errors, as explained supra, as a whole, the

       jury was not misled as to a correct statement of the voluntary manslaughter law.

       Thus, it was reasonable for appellate counsel to decline to raise the erroneous

       instruction and trial counsel’s effectiveness in relation to the erroneous

       instruction. Neither issue was a part of appellate counsel’s reasonable strategy:

       to contest whether the evidence sufficiently rebutted Edmond’s self-defense




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020   Page 16 of 17
       claim on appeal.3 In addition, as explained supra, the erroneous instruction was

       standard at the time and did not diminish the correctness of the instructions as a

       whole, and trial counsel pursued a reasonable, all-or-nothing self-defense

       strategy at trial. Finally, it cannot be said that but for appellate counsel’s

       strategy, Edmond’s convictions would have been overturned based on the

       strength of the issues that appellate counsel declined to raise on appeal.


                                                      Conclusion
[24]   For all of these reasons, we affirm the post-conviction court’s denial of

       Edmond’s petition for post-conviction relief.


[25]   Affirmed.


       May, J., and Brown, J., concur.




       3
         Additionally, we note that post-conviction proceedings are the preferred forum for adjudicating claims of
       ineffective assistance of trial counsel, as opposed to adjudicating such claims on direct appeal. This is
       preferred because ineffective assistance of counsel claims typically require the development of new facts not
       present in the trial record. McIntire v. State, 717 N.E.2d 96 (Ind. 1999). To the extent Edmond’s appellate
       counsel based his strategy on this guidance, declining to raise ineffective assistance of trial counsel as part of
       Edmond’s direct appeal was eminently reasonable.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2738 | January 21, 2020                     Page 17 of 17